ChaeltoN, Judge,
delivered tbe following opinion:
It has been very difficult for me to reach a conclusion in this case. I have given tbe matter tbe most serious attention and continued application of wbicb I am capable, together with tbe most complete examination tbat it was possible for me to give of tbe sources of tbe Spanish law and tbe adjudicated cases, and *86while I am by no means certain that the conclusion which I have reached is correct, it is one from which I can see myself no rational escape, and I trust that, for the guidance of all of us in the future, the decision which I have reached will be submitted for the review of the appellate court.
I have concluded that, as no original jurisdiction in probate matters is conferred by law upon the United States district court for Porto Eico, but that such jurisdiction exists under the law exclusively in the insular district courts, and, as the laws of Porto Eico relating to probate matters, and particularly to heirship, designate the manner in which the same shall be declared, and by that particular tribunal, the United States district court for Porto Eico has no jurisdiction to consider a claim of heirship, such as is here put forward, until that fact has been ascertained by the insular district court having exclusive original jurisdiction thereof.
However, when the fact of heirship, in a manner properly ascertainable under the laws of Porto Eico, has been determined by the court having proper jurisdiction, this court would then, under the diversity of citizenship which exists between these parties, have concurrent jurisdiction with the district courts of Porto Eico to consider and determine the rights which are here alleged and which are here attacked, and that, under those circumstances, and with that jurisdiction, it would have the right and could determine any question of any character which could be raised between the parties to this suit.
■ The plea to the jurisdiction will therefore be' sustained, and the case will be dismissed without prejudice and with the privilege of renewal, after the proper action is taken by the insular court.